Citation Nr: 0014283	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability evaluation for 
pharyngitis and laryngitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from January 1953 to January 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in St. Paul, Minnesota, which 
denied the benefit sought on appeal.

REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service-connected pharyngitis 
and laryngitis.  The Board finds that the veteran's claim for 
an increased evaluation is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (the "Court") has held 
that a mere allegation that a higher rating is justified due 
to an increase in severity of the service-connected condition 
is sufficient to render the claim well grounded.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  However, upon careful review 
of the evidence of record, the Board notes that additional 
development is warranted in this case prior to further 
appellate review.  

Historically, by rating decision dated May 1955, the RO 
granted service connection and a noncompensable disability 
evaluation for chronic pharyngitis, with an effective date of 
January 29, 1955.  In December 1966, the RO continued the 
veteran's noncompensable disability evaluation.  By rating 
decision dated in November 1968, the RO increased the 
disability evaluation to 10 percent and recharacterized the 
disability to include laryngitis.  By rating decisions dated 
in February 1997 and August 1998, the RO continued the 10 
percent disability evaluation.  The veteran perfected a 
timely appeal from the August 1998 rating decision.

The veteran's service-connected pharyngitis and laryngitis 
disability is currently evaluated as being 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6516 
(1999).  Diagnostic Code 6516 provides for a 10 percent 
evaluation for chronic laryngitis for hoarseness, with 
inflammation of cords, or mucous membrane, and a maximum 30 
percent evaluation for hoarseness, with thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy. 

The pertinent evidence of record shows that the veteran was 
initially diagnosed with pharyngitis in January 1953 and was 
diagnosed with acute pharyngitis in February 1953.  VA 
outpatient treatment records and examination reports dated 
August 1967 to December 1972 reflect that the veteran 
continued to experience sore throats and continued to be 
diagnosed with chronic pharyngitis. 

In September 1996, the veteran underwent an esophogram at a 
VA Medical Facility (VAMC).  The results showed that the 
veteran had an irregular nodular appearance to the back of 
his tongue, symmetrically.  It was noted that this could be 
indicative of lymphoid tissue hyperplasia, but an ear, nose 
and throat examination was recommended.  A November 1996 
radiology/nuclear medicine VA report revealed that the 
veteran had marked enlargement of the lingual tonsils, a 
small cyst at the base of the vallecular on the right, the 
extension of a right lingual tonsil density into the right 
side of the upper epiglottis and preepiglottic space, nodular 
thickening of the left aryepiglottic fold at the base of the 
vallecula, and minimal air-fluid levels in the maxillary 
sinuses consistent with minimal sinusitis.

VA outpatient treatment records dated July 1996 to July 1998 
show that the veteran underwent a 24-hour esophageal pH study 
in March 1997, which was negative.  VA physicians advised the 
veteran to seek treatment from Kerry Olson, M.D. with the 
Mayo Clinic in connection with his esophageal/throat 
disorder.  In April l997, the veteran advised VA physicians 
that he had received treatment at the Mayo Clinic.  However, 
a review of the evidence shows that these records have not 
been associated with the claims file.   

The veteran was also afforded VA examinations in January 1997 
and May 1998.  In January 1997, the veteran was diagnosed 
with lingual tonsil hypertrophy and mild inflammation of the 
larynx, without nodules, lesions or evidence of malignancy.  
The veteran was also diagnosed with tympanic sclerosis.  In 
May 1998, the veteran was diagnosed with lingual tonsil 
hypertrophy with a prior history of pharyngitis and 
laryngitis. 

A November 1998 statement from Merrill A. Biel, M.D., Ph.D. 
with Ear, Nose & Throat Specialty Care of Minnesota, P.A., 
indicates that he has treated the veteran for approximately 
one and a half years.  Dr. Biel states that the veteran has 
recurrent sore throats, usually resulting in laryngitis and 
loss of the voice.  Additionally, 
Dr. Biel notes that the veteran's laryngitis is affected by 
his chronic reflux and prominent lymphoid tissue at the base 
of his tongue.  Dr. Biel opines that the veteran has a 
chronic condition causing recurring pharyngitis and 
laryngitis.  A review of the evidence shows that treatment 
records from Dr. Biel have not been associated with the 
claims file.

In light of the above, the Board finds that additional 
development of the record consistent with VA's duty to assist 
the veteran in development of the facts pertinent to his 
claim is required.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers (VA and private) who have 
treated the veteran for his service-
connected pharyngitis and laryngitis.  
After securing the necessary releases, 
the RO should obtain the records 
identified, including those concerning 
treatment with the Mayo Clinic and Dr. 
Merrill A. Biel.  All records received 
should be associated with the file.

2.  While this matter is in remand 
status, the veteran should be afforded a 
VA examination, for the purpose of 
assessing the degree of impairment 
resulting from his service-connected 
pharyngitis and laryngitis.  Before 
examining the veteran, the examiner 
should review the veteran's claims folder 
and a copy of this remand.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The examiner should offer 
an opinion regarding the degree of 
functional impairment, if any, caused by 
the veteran's pharyngitis and laryngitis.  
The examiner should attempt to quantify 
the degree of impairment in terms of the 
nomenclature set forth in the rating 
criteria (38 C.F.R. § 4.97, Diagnostic 
Code 6516).  The examiner should provide 
a detailed rationale for all opinions 
expressed. 

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
disability evaluation for pharyngitis and 
laryngitis in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

